EXHIBIT 10.1

 

February 25, 2016

 

Amendment to Exclusive License Agreement 

dated August 5, 2015

 

BETWEEN:

 

OCURE LTD., an Israeli corporation  

(hereinafter referred to as "Ocure")

 

OF THE FIRST PART

 

AND:

 

MADISON-IL LTD., an Israeli corporation 

(hereinafter referred to as "the Subsidiary")

 

OF THE SECOND PART

 

AND:

 

MADISON VENTURES INC.,

A company duly incorporated under the laws of the State of Nevada,  

(hereinafter referred to as "Madison")

 

OF THE THIRD PART

 

WHEREAS

 

A. The parties executed a license agreement respecting all rights of Ocure to a
semi-occlusive wound dressing for ambulatory treatment of acute and chronic anal
fissure dated August 5, 2015 (the "License Agreement");

 

B. It is mutually agreed and understood between all parties to the License
Agreement, that the overall undertaking of the transaction took far longer than
was initially envisioned by any/all parties, and thus many of the original
timelines and closing conditions precedent as set out in the License Agreement
could not be met.

 



 1

 

 

It is therefore mutually agreed that the License Agreement is amended as
follows:

 

1. Clause 3.2 Schedule of Cash Payments "Initial Round" is amended as follows:
As at the signing of the Amendment, Madison has paid $100,000 USD. Madison will
pay the balance remaining of $150,000 as/on the following schedule:

 



·

$50,000 (on or before March 4, 2016);

·

$100,000 (on or before April 8, 2016)

 

2. Clause 3.2 Schedule of Cash Payments "Secondary Round" is amended as follows:

 

Madison agrees to make the second round of an additional $250,000 available to
the Subsidiary, provided that Ocure has delivered on its applicable commitments
and milestones as set out in Exhibit B of the License Agreement, and the License
will and have continued to be held in force, and that at such time and date,
ownership and right to any additional assets (not including the Licensed
Technology) then existing in Ocure will be fully transferred to the Subsidiary.
The second round will be payable as follows:

 



·

$100,000 (on or before August 12, 2016);

·

$100,000 (on or before September 23, 2016);

·

$50,000 (on or before October 28th, 2016);,

 

In the event that Ocure does not deliver on its applicable commitments and
milestones for Madison to invest the second round payment to the Subsidiary, and
Madison elects not to pay the second round payment, the License Agreement and
the License will be terminated.

 

3. Clause 3.4(i) is amended as follows: The shareholders of Ocure and certain
individuals designated by Ocure will have opportunity to purchase and acquire an
equity stake in Madison that will equate to a collective ownership stake of up
to 1,775,000 shares of common stock at the par value purchase price of $0.001
per share provided that they deliver to Madison the necessary subscription
agreements and investment by way of check, money order or wire transfer, no
later than March 31, 2016.

 

4. In all other respects, the License Agreement shall remain the same, and
remains in full force and effect.



 



 2

 

 

This AMENDMENT to the License Agreement dated August 5, 2015 takes immediate
effect as of the date of this Amendment above.

 

IN WITNESS WHEREOF the Parties, intending to be legally bound, have caused this
Amendment Agreement to be executed and delivered by their duly authorized
representatives and effective as of the date indicated above.

 



Ocure Ltd.

Madison Ventures Inc.

Signature:

/s/ Amos Bar Shalev

Signature:

/s/ Gene Gregorio

Amos Bar Shalev,

Eugenio ("Gene") Gregorio

Chief Executive Officer 

Chief Executive Officer 

Madison-IL Ltd.

Signature:

/s/ Miryam Sani

Miryam Sani 

Director

 

 

3

--------------------------------------------------------------------------------